OPINION OF THE COURT
Per Curiam.
Order entered June 30, 1988 reversed, with $10 costs, and landlord’s motion for summary judgment is granted.
The respondent is not a person within the protective ambit of section 2204.6 (d) of the New York City Rent and Eviction Regulations (9 NYCRR) and is not entitled to remain in *128possession after the death of the tenant of record (Braschi v Stahl Assocs. Co., 143 AD2d 44; Koppelman v O’Keeffe, 140 Mise 2d 828).
Issuance of the warrant shall be stayed for 60 days from the service of a copy of the order of this court with notice of entry.
Sandifer, J. P., Miller and McCooe, JJ., concur.